Title: To George Washington from Henry Knox, 15 December 1792
From: Knox, Henry
To: Washington, George



Sir
December 15th 1792

I submit certain papers relative to a Capt. Scott. I have conversed with Colonel Wadsworth concerning him; the result of

which is that Scotts discretion for the object proposed cannot be depended upon—As he however has mentioned that he had an audience of you I have thought it my duty to submit the papers. I also submit Genl Waynes letter. I am with perfect respect Your humble servant

H. Knox

